Citation Nr: 0311154	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for Duke B-2 adenocarcinoma of the rectum with status post 
left anterior resection with history of radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty for 20 years and was 
discharged in March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).  The Board remanded this matter 
to the RO in January 2001 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's residuals of adenocarcinoma of the rectum 
are no more than moderately disabling and are manifested by 
bowel urgency and flatulence.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
Duke B-2 adenocarcinoma of the rectum with status post left 
anterior resection with history of radiation have not been 
met.  38 U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.114, 
Diagnostic Codes 7319-7343 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the May 1999 and November 2002 rating decisions, the 
August 1999 Statement of the Case, and the August 1999 and 
November 2002 Supplemental Statements of the Case.

In the rating decisions, the veteran was informed of the 
basis for the denial of his claim and of the type of evidence 
that he needed to submit to substantiate his claim.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument in support of his claim.  In 
addition, the January 2001 Board remand and a February 2002 
letter from the RO specifically advised the veteran of the 
provisions of the VCAA.  Therefore, the Board finds that the 
rating decisions, Statement of the Case, Supplemental 
Statements of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
and considered numerous private medical evaluations and 
afforded the veteran several VA examinations.  The veteran 
did not request a personal hearing.  In addition, the Board 
remanded this matter for additional development that has been 
accomplished.  Therefore, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

The record shows that the RO granted service connection for 
adenocarcinoma of the rectum in the May 1999 rating decision 
and assigned a 10 percent evaluation effective from June 
1997, the date of claim.  The veteran disagreed with this 
initial evaluation.  The veteran alleges that his residuals 
of adenocarcinoma of the rectum are more disabling than 
currently evaluated.  He claims that he has constant gas and 
a frequent desire to have a bowel movement.  The odor of the 
flatulence is very bad and he is sometimes unable to control 
it.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  When the assignment of an initial 
rating award is at issue, VA must consider all evidence of 
the veteran's disability as is necessary to evaluate the 
severity from the effective date of service connection 
through the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

In an October 1997 follow-up evaluation, Mandeep Dhami, M.D., 
summarized the veteran's relevant medical history.  It was 
noted that the veteran reported gassy abdominal pains in 
October1985 and that he developed bright red rectal bleeding 
in 1986.  At that time, a flexible sigmoidoscopy found 
carcinoma above the rectum and a bowel examination discovered 
a 4 centimeter mass lesion in the rectosigmoid junction.  A 
repeat sigmoidoscopy and evaluation found well-differentiated 
adenocarcinoma arising in a villous adenoma.  The veteran 
underwent low anterior resection in March 1986 and subsequent 
radiation therapy.  In February 1995 and October 1996, a CT 
scan of the abdomen and pelvis, as well as a bone scan for 
metastases, were negative.  

The current physical examination was essentially normal.  Dr. 
Dhami diagnosed the veteran with history of Dukes B2 
adenocarcinoma of rectum status post low anterior resection 
1986 followed by adjuvant radiation therapy; clinically no 
evidence of disease.  Dr. Dhami performed subsequent 
evaluations in March 1998, September 1998, March 1999, August 
1999, December 1999, January 2000, and June 2000.  All of 
these evaluations contained the same history, findings, and 
diagnosis.  The veteran always reported feeling well.  At the 
December 2000 evaluation, the veteran reported unremarkable 
bowels with no black tarry stool or blood in the stool.

At a January 1998 VA examination, the examiner reviewed the 
veteran's medical history.  The veteran reported that he had 
no evidence of disease on recent evaluations.  Physical 
examination was negative and the relevant diagnosis was 
history of rectal adenocarcinoma treated by surgery and 
radiation therapy.  Likewise, an October 1998 VA oncology 
consultation made no relevant findings.

A February 1998 treatment note of Paul M. Grief, M.D., noted 
that the veteran reported irregular bowel movements since his 
resection.  He had recently been seen in the emergency room 
for constipation.  

At a March 1999 VA examination, the examiner reviewed the 
veteran's medical history as it pertained to the rectal 
carcinoma.  The veteran reported good sphincter control and 
daily bowel movements of formed stools.  He had no fecal 
leakage or involuntary bowel movements.  He denied bleeding, 
thrombosis, or hemorrhoids.  The veteran was followed 
regularly by his private physicians.  Physical examination 
found no colostomy.  The veteran had undergone an end to end 
anastomosis, and had a well-healed abdominal scar.  No 
evidence of leakage, soiling, bleeding, or masses was 
present.  There was good rectal tone and the stool was heme-
negative.  

CT scans of the abdomen and pelvis were performed at William 
W. Backus Hospital in August 1999, November 1999, January 
2000, and June 2000.  These CT scans identified no masses or 
obstructions of the bowels.  A February 2000 report from 
Bernard J. Podurgiel, M.D., shows that the veteran was 
referred for a repeat colonoscopy.  The veteran reported 
gaseous symptoms of the abdomen but no rectal bleeding.  
Physical examination found no palpable masses.  The April 
2000 colonoscopy was negative.  

At a July 2001 VA examination, the examiner reviewed the 
Board's remand instructions and the pertinent medical 
history.  The veteran reported that he was followed by a 
private physician, and that his most recent colonoscopy, as 
well as all of his CT scans, had been negative.  The veteran 
complained that he was inconvenienced by the number of stools 
per day and by occasional diarrhea.  He frequently felt as 
though he needed to have a bowel movement, but he just 
expelled gas.  He sometimes felt as though he needed to have 
a bowel movement every hour.  He felt very embarrassed when 
he had to expel gas.  He stated that the gas and his stool 
had a disagreeable odor.  He had no fecal leakage or 
involuntary bowel movements, but did have urgency at times. 

Objectively, the veteran had no bleeding, thrombosis, 
fissures, or hemorrhoids.  There was no evidence of fecal 
leakage and he did not wear pads.  The lumen of the rectum 
was of normal size with good sphincter tone.  There were no 
signs of anemia and the stool was negative for blood.  The 
veteran was diagnosed with adenocarcinoma in a tubovillous 
adenoma at the rectosigmoid junction in 1986 which was 
treated with a low anterior resection with end to end 
anastomosis, followed by radiation therapy.  The examiner 
commented that the veteran's symptoms would correspond with 
irritable bowel syndrome and that these symptoms were related 
to the above described diagnosis.

The veteran's adenocarcinoma of the rectum has been assigned 
a schedular 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7343 (2002).  During the pendency of 
this appeal, VA revised the schedular criteria by which 
certain gastrointestinal disabilities are rated.  The new 
criteria have been in effect since July 2, 2001.  See 66 Fed. 
Reg. 29,486-489 (May 31, 2001).  When a regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, as is the case here, the 
version more favorable to the veteran should apply, unless 
Congress or the VA Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Prior to July 2, 2001, a 100 percent disability evaluation 
was assigned for malignant growths of the digestive system 
for the one year period following the cessation of surgical 
treatment.  Thereafter, if there had been no local recurrence 
or metastases, the rating was to be made on residuals.  38 
C.F.R. § 4.114, Diagnostic Code 7343 (2000).  Under the 
revised criteria, a 100 percent rating is assignable for 
malignant neoplasms of the digestive system, exclusive of 
skin growths.  38 C.F.R. § 4.114, Diagnostic Code 7343 
(2002).  The note following this regulation indicates that a 
rating of 100 percent shall continue beyond the cessation of 
any surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating is to be 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastasis, the rating will be made on 
residuals. 

In the present case, the veteran has had no local recurrence 
or metastasis of the cancer; therefore, both the former and 
the revised criteria direct that the rating will be made on 
residuals.  The veteran's residuals have been evaluated 
according to the criteria for irritable colon syndrome 
pursuant to Diagnostic Code 7319.  Under this Diagnostic 
Code, a 30 percent evaluation is assigned for severe 
impairment evidenced by diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress; a 
10 percent evaluation is assigned for moderate impairment 
evidenced by frequent episodes of bowel disturbances with 
abdominal distress; and, a noncompensable evaluation is 
assigned when there is mild impairment evidenced by 
disturbances in bowel function with occasional episodes of 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 
(2002).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the veteran's 
residuals of adenocarcinoma of the rectum.  As discussed 
above, continuous follow-ups and diagnostic testing have 
identified no recurrence of the veteran's cancer.  At his 
numerous evaluations with Dr. Dhami, the veteran reported no 
residuals and the objective findings were negative.  At the 
VA examinations, the veteran complained of occasional 
diarrhea and gaseous symptoms that caused him discomfort and 
embarrassment.  The examiners made no objective findings of 
disability.  There was no evidence of loss of sphincter 
control, fecal leakage, involuntary bowel movements, rectal 
bleeding, thrombosis, hemorrhoids, fissures, or anemia.

Therefore, the Board finds that the veteran's symptoms may be 
characterized as no more than moderately disabling, evidenced 
by frequent episodes of bowel disturbances with abdominal 
distress.  There has been no showing of severe impairment due 
to more or less constant abdominal distress as would be 
required for the next higher evaluation.  The Board has 
considered the application of alternative Diagnostic Codes, 
but finds that none would afford the veteran a higher 
evaluation.  In particular, the veteran's symptoms do not 
include impairment of sphincter control, stricture of anus 
and rectum, or prolapse of the rectum.  See Diagnostic Codes 
7332, 7333, 7334. 

The Board also notes that ratings under Diagnostic Codes 7301 
to 7329 inclusive will not be combined with each other.  A 
single evaluation will be assigned under the Diagnostic Code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such evaluation.  38 C.F.R. 
§ 4.114 (2002).  Accordingly, the Board can identify no basis 
for an increased evaluation and the benefit sought on appeal 
is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  
There has been no showing in the present case that the 
veteran's residuals of adenocarcinoma of the rectum have 
caused marked interference with his employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  Accordingly, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An evaluation in excess of 10 percent for Duke B-2 
adenocarcinoma of the rectum with status post left anterior 
resection with history of radiation is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

